Bloodworth, J.
1. The undisputed evidence for the State showed that a gallon and a half of whisky was found in the defendant’s residence and in a room occupied by his mother. The evidence for the defendant and his statement to the jury amply authorized them to find that the whisky was kept there by his mother with his knowledge and consent, and the circumstances were sufficient to exclude every reasonable hypothesis but that of his guilt. That part of the defendant’s statement to the jury in which he declared that he had no control over the room occupied by his mother was contrary to the evidence in the case (the house being his and he being the head of the family), and was evidently disbelieved by the jury.
2. The special grounds of the motion for a new trial are without merit.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.